Citation Nr: 0103405	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for residuals of a back 
injury


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to May 
1968 and from July 1968 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision that denied service connection 
for bronchitis and residuals of a back injury.  The veteran 
requested a Board hearing and such was scheduled to take 
place in February 2001, but he withdrew his hearing request.

The April 1997 RO decision also denied service connection for 
a dental condition.  The veteran filed a notice of 
disagreement and was sent a statement of the case which 
included that issue.  However, he did not file a substantive 
appeal as to the dental issue, and thus the matter is not 
before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000); 
Roy v. Brown, 5 Vet.App. 554 (1993).


REMAND

The April 1997 RO decision denied the claims for service 
connection for bronchitis and residuals of a back injury on 
the basis that the claims were not well grounded.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change is applicable 
to all claims filed on or after the date of enactment of the 
law, or filed before the date of enactment and not yet final 
as of that date.  Id.  Because of the change in the law, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board notes that, after the statement of the case was 
sent to the veteran, additional medical records were 
received, and some of these appear to be relevant to the 
issues on appeal.  The RO should review the additional 
records and address them in a supplemental statement of the 
case.  38 C.F.R. §§ 19.31, 19.37. 

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims for service 
connection for bronchitis and residuals of 
a back injury.  This includes, but is not 
limited to, any indicated development of 
service records as mentioned in the 
veteran's substantive appeal.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

2.  Thereafter, the RO should review, on 
the merits, the claims for service 
connection for bronchitis and residuals of 
a back injury.  If the claims are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case (which addresses all evidence 
received since the statement of the case), 
and they should be given an opportunity to 
respond before the case is returned to the 
Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

